Name: 2010/321/: Council Decision of 7Ã June 2010 authorising Member States to ratify, in the interests of the European Union, the Work in Fishing Convention, 2007, of the International Labour Organisation (Convention NoÃ 188)
 Type: Decision
 Subject Matter: fisheries;  organisation of work and working conditions;  United Nations;  international affairs;  economic geography
 Date Published: 2010-06-11

 11.6.2010 EN Official Journal of the European Union L 145/12 COUNCIL DECISION of 7 June 2010 authorising Member States to ratify, in the interests of the European Union, the Work in Fishing Convention, 2007, of the International Labour Organisation (Convention No 188) (2010/321/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 48 in conjunction with Article 218(6)(a)(v) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Convention No 188 of the International Labour Organisation (hereinafter referred to as the Convention and the ILO respectively) on work in the fishing sector was adopted on 14 June 2007 at the International Labour Conference of the ILO, which convened in Geneva and at which all delegations of the European Union Member States voted in favour of adoption. (2) The Convention represents a major input to the fishing sector at international level in promoting decent work for fishers and fairer competition conditions for fishing vessel owners and it is therefore desirable that its provisions should be implemented as soon as possible. (3) The European Parliament, the Council and the Commission are promoting the ratification of international labour conventions that are classified by the ILO as up-to-date as a contribution to the European Unions efforts to promote decent work for all both inside and outside the Union. (4) In accordance with the ILO Constitution, the adoption of any Convention or Recommendation by the Conference, or the ratification of any Convention by any Member, is deemed in no case to affect any law, award, custom or agreement which ensures more favourable conditions to the workers concerned than those provided for in the Convention or Recommendation. (5) Some provisions of the Convention fall within the exclusive competence of the Union as regards the coordination of social security schemes. (6) The Union cannot ratify the Convention, as only states can be parties thereto. (7) The Council should therefore authorise the Member States that are bound by the rules of the Union on the coordination of social security schemes based on Article 48 of the Treaty on the Functioning of the European Union to ratify the Convention in the interests of the Union, under the conditions laid down in this Decision, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorised to ratify, for the parts falling under the exclusive competence of the Union, the Work in Fishing Convention, 2007, of the International Labour Organisation, adopted on 14 June 2007. Article 2 Member States should make efforts to take the necessary steps to deposit their instruments of ratification of the Convention with the Director-General of the International Labour Office as soon as possible, preferably before 31 December 2012. The Council will review the progress of the ratification before January 2012. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 7 June 2010. For the Council The President C. CORBACHO (1) Consent of 5 May 2010 (not yet published in the Official Journal) confirming the Opinion of 14 January 2009 (not yet published in the Official Journal).